Citation Nr: 1758850	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected chondromalacia of the left knee, currently rated as 20 percent disabling prior to December 1, 2011, and rated as 10 percent disabling thereafter.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected chondromalacia of the right knee.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service with the United States Army from March 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in October 2015.  In that decision, the Board also found that the reduction from 20 to 10 percent for the Veteran's left knee chondromalacia was proper.  


FINDINGS OF FACT

1.  Prior to December 1, 2011, the Veteran's chondromalacia of the left knee manifested by swelling, tenderness, and inability to do range of motion testing in one occurrence.

2.  Beginning December 1, 2011, the Veteran's chondromalacia of the left knee was manifested by painful motion, stiffness, and flexion to at least 110 degrees, and extension to zero degrees.

3.  Throughout the period on appeal, the Veteran's chondromalacia of the right knee was manifested by painful motion, stiffness, and flexion to at least 110 degrees, and extension to zero degrees.

4.  The probative, competent evidence is against a finding that the Veteran's back disability is related to his active duty service or to another service-connected disability.

5.  The Veteran's altercation at a VA facility in 2010 was the result of his own willful misconduct.  

6.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment in light of his education, training, and experience.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2011, the criteria for entitlement to an increased disability rating in excess of 20 percent for service-connected chondromalacia of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5260 (2016).

2.  Beginning December 1, 2011, the criteria for entitlement to an increased disability rating in excess of 10 percent for service-connected chondromalacia of the left knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5260.

3.  Throughout the period on appeal, the criteria for entitlement to an increased disability rating in excess of 10 percent for service-connected chondromalacia of the right knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5260.

4.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1151, 5107 (West 2012); 38 C.F.R. §§ 3.1(n), 3.304, 3.307, 3.309, 3.310, 3.361 (2017).    

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Veteran is aware of the materials he needs to support his claims, and he has been notified of the various actions taken for his claims.  He has never asserted that there has been a deficiency in the duty to notify or assist.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's knee disabilities are rated under Diagnostic Code 5260.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Related to Diagnostic Code 5260 is Diagnostic Code 5261 which addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Codes 5010, 5055, 5256, 5258, 5259, 5262, and 5263, ratings are assigned for traumatic arthritis, prosthetic replacement of a knee joint, ankylosis of the knee, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum, respectively.  38 C.F.R. § 4.71a.  As noted below, the evidence of record does not reflect the presence of any of these disabilities.  As such, ratings under these criteria would not be appropriate in this case for either knee.  

Other diagnostic codes which may apply to the knees include Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

By way of history, the Veteran was granted entitlement to service connection for chondromalacia of both knees in a November 2001 rating decision and was assigned a noncompensable disability rating until April 22, 2004, when he was assigned a 10 percent disability rating for each knee.  In June 2009 the Veteran's left knee disability rating rose to 20 percent, and it was again reduced to 10 percent as of December 1, 2011, and he has been in receipt of a 10 percent disability rating since that time.  At all times during the appeal period, the Veteran has asserted that he is entitled to a higher disability rating for both knees.  Each knee will be discussed individually.    





Left knee

As noted, the Veteran was assigned a 20 percent disability rating prior to December 1, 2011, and was assigned a 10 percent disability rating thereafter.  A discussion of each period follows.

1. Prior to December 1, 2011

In June 2009 the Veteran submitted an independent medical evaluation from March 2009 which indicated that the Veteran's grinding test of the patella was positive for crepitus and pain which demonstrated a roughening of the articular surface, but the Veteran had normal stability in the left knee.  Range of motion testing was normal.  

In July 2009 the Veteran underwent VA examination in connection with his claim, and he reported at the time that because of his left knee he was unable to walk for two and a half months and that he was confined to bed rest.  He presented to the appointment using crutches, and he indicated that he was unable to kneel, squat, or run, and that he could not walk without crutches.  As far as his activities of daily living, he indicated that he was unable to mow the lawn or use the weed eater, and that he could not walk on stairs.  The Veteran's left knee range of motion was not tested because of the knee brace, but the Veteran asserted that his left knee was very tender and the VA examiner noted that his knee was slightly swollen.  He was diagnosed with chondromalacia of the bilateral knees.  An x-ray of the left knee showed a grade one and grade two signal abnormality in the lateral patellar facet, and edema in the super lateral margin of Hoffa's fat pad.  The examiner commented that the Veteran appeared to be exerting less than optimum range of motion, and the examiner felt that the examination was not really adequate but was the best that could be done under the circumstances.    

In February 2010 the Veteran underwent VA examination in connection with his claim and at the time he walked with a cane favoring his right leg and he was wearing braces on both knees.  He asserted that his pain was an eight on a pain scale of one to ten, and that he could only walk for 200 feet.  He indicated that he was unable to run, squat, stand more than one minute, and sit more than 15 minutes.  He reported daily swelling, weakness, and crepitus.  He denied instability, subluxation and dislocation of the knees.  He reported daily flares of pain with increased use, lasting 3 to 4 hours and decreased with medications.  During the range of motion testing the Veteran had left knee extension and flexion from zero to 120 with no crepitus and normal stability.  His strength and sensation were normal.  

Five months later the Veteran again underwent VA examination in connection with his claim and he reported that he had increased pain in the knees and that his prescribed medication was of minimal benefit.  He indicated that he had frequent stiffness and swelling of the knees with occasional instability, and that he was only able to sit for 25 minutes, stand for 10 minutes, and walk for up to five blocks.  He reported subjective loss of motion and strength.  He indicated flare-ups came with ambulation but there was no additional loss of motion, weakness, or instability associated with the flare-ups.  Instability testing was normal.  On physical examination the Veteran had no swelling or tenderness in the knees and his range of motion was from zero to 110 degrees with pain.  His knee x-rays were normal and he was diagnosed with chondromalacia patella syndrome of the bilateral knees.  

In viewing the evidence in its totality during this period, the Board finds that the evidence is consistent with a 20 percent disability rating.  The Veteran's limitation of flexion in the left knee was at worst, 110 degrees, which is consistent with a noncompensable rating under Diagnostic Code 5260.  While range of motion testing was not performed in July 2009, the examiner indicated the results of the examination may not be valid; hence, the Board will not consider those findings.  The Veteran's extension has consistently been normal; therefore, there is no suggestion of an increased rating under Diagnostic Code 5261.  The Veteran specifically stated that he did not have greater limitation of motion during flare-ups.  

The Veteran has denied and endorsed instability of the left knee during this period.  While the Veteran may have experienced a feeling that his knee may give way or was unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

The 20 percent disability rating was granted based on the left knee swelling, need for a brace, and the Veteran's inability to do range of motion testing in July 2009.  In making this determination VA considered the benefit of the doubt doctrine and assigned a higher disability rating although the examination findings were more consistent with a 10 percent disability rating.  However, as will be discussed in greater detail, the Veteran's condition improved after December 2011.  Regardless, there is nothing to suggest that his disability rating is in excess of 20 percent during this period.  

Given the sum of the evidence, the Board finds that the Veteran's left knee disability is consistent with a 20 percent disability rating prior to December 1, 2011.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against a higher disability rating during this time period, that doctrine is not for application.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

2.  Beginning December 1, 2011

In October 2012 the Veteran underwent VA examination in connection with his claims, and at the time he complained of worsening pain in both knees.  He denied flare-ups impacting the function of the knee or lower leg.  He was diagnosed with chondromalacia in both knees.  During the range of motion testing the Veteran had left knee extension and flexion from zero to 110 degrees with pain, and his strength was slightly reduced.  His stability was normal.  

More recently in February 2016 the Veteran underwent VA examination in connection with his claim, at which time he was diagnosed with bilateral knee chondromalacia.  He reported that his knee pain had worsened and that he had flare-ups with bending or lifting.  Reported functional impairment included difficulty with running, prolonged walking, bending, and squatting.  During the range of motion testing the Veteran had extension and flexion from zero to 110 degrees and he exhibited pain with weightbearing and mild tenderness.  There was no evidence of ankylosis or atrophy, and his stability was normal bilaterally.  The Veteran reported regular use of a cane and brace.  X-ray testing at the time did not show degenerative or traumatic arthritis.  

Upon review, the Board finds that an increased rating in excess of 10 percent after December 1, 2011 is not warranted.  

With respect to limitation of flexion, the Veteran's current 10 percent disability rating is based on painful motion.  At no point during the period on appeal does the evidence reflect that his flexion approached compensable levels, let alone the 30 degrees required for a higher disability rating.  Accordingly, a disability rating in excess of 10 percent for limitation of flexion is not warranted at any point during the period on appeal.  With respect to left knee extension, the Veteran's extension testing has consistently been normal or zero degrees.  Accordingly, a compensable disability rating for limitation of extension is not warranted at any point during the period on appeal.  The Board has considered the Veteran's reports of flare-ups, but notes that he has never suggested that motion was limited to the requisite level for higher ratings.  Further testing or opinion to attempt to estimate loss during a flare-up would not be helpful in this case.  The Veteran has been asked on multiple occasions to describe his flare-ups and has never described anything close to the amount of limitation of motion required for a higher rating.  

With respect to left knee instability, the Veteran has had stability testing during VA examinations with no evidence of any instability.  Even though the Veteran reports using a cane and knee brace, his stability testing has been consistently normal.  The Veteran has reported experiencing instability of his knees; however, the only joint stability testing of record was at the VA examinations and showed no instability.  While the Veteran may experience a feeling that his knees may give way or are unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Additionally, as noted, the record also does not show that the Veteran has traumatic arthritis, a prosthetic replacement, ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5010, 5055, 5256, 5258, 5259, and 5262 are not for application.  38 C.F.R. § 4.71a.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher disability rating, this doctrine is not for application.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Right knee

In July 2009 the Veteran underwent VA examination in connection with his claim, and he reported that his left knee caused incapacitation and that he was unable to kneel, squat, run, or walk without crutches.  He also reported being limited in his activities of daily living.  During the range of motion testing he had extension and flexion from zero to 115 degrees.  The Veteran reported flare-ups of pain but could not estimate any additional loss in range of motion.  He had no instability but moderate crepitus, and there was no evidence of change of range of motion on repetition.  His knee was not swollen.  The Veteran's right knee x-ray showed grade II cartilage deficit in the lateral patellar facet.  The VA examiner concluded that the Veteran was not exerting his full effort in the range of motion testing and that the examination was therefore not adequate.

Several months later in February 2010 the Veteran underwent VA examination in connection with his claim, and at the time he was walking with a cane and using a brace on each knee.  He asserted that he was unable to run or do postural movements, and that he could not stand for more than one minute or sit for more than 15 minutes.  He reported daily swelling, weakness, and crepitus.  He denied instability, subluxation and dislocation of the knees.  He reported daily flares of pain with increased use, lasting 3 to 4 hours and decreased with medications.  On physical examination the Veteran had normal strength and sensation bilaterally and there was no evidence of crepitus.  His stability was normal and his right knee range of motion was from zero to 120 degrees with minimal tenderness.  He was diagnosed with chondromalacia of the bilateral knees.  

In July 2010 the Veteran underwent VA examination in connection with his claim, and at the time he reported increased knee pain despite medication.  He reported that his knees were frequently stiff and swollen, and that he had occasional instability.  He indicated that he could sit for 25 minutes, stand for ten minutes, and walk up to five blocks.  He reported subjective loss of motion and strength.  He indicated flare-ups came with ambulation but there was no additional loss of motion, weakness, or instability associated with the flare-ups.  Instability testing was normal.  During the physical examination the knees had no evidence of swelling or tenderness, and his extension and flexion was from zero to 110 degrees with pain.  His knee x-ray was normal.  He was diagnosed with chondromalacia patella syndrome of the knees.  

Approximately two years later in October 2012 the Veteran had another VA examination where he reported having worsening pain in both knees.  He denied flare-ups impacting the function of the knee or lower leg.  His right knee extension and flexion was from zero to 110 degrees with pain, and while he had some decreased strength, his stability was normal.  In February 2016 the Veteran underwent VA examination in connection with his claim, at which time he was diagnosed with bilateral knee chondromalacia.  He reported that his knee pain had worsened and that he had flare-ups with bending or lifting.  Reported functional impairment included difficulty with running, prolonged walking, bending, and squatting.  During the range of motion testing the Veteran had extension and flexion from zero to 115 degrees with pain, and he exhibited pain with weightbearing, but only mild tenderness and no crepitus.  Strength was normal except that he had active movement against some resistance in forward flexion.  Instability testing was normal.  

Upon review, the Board finds that increased ratings for the right knee are not warranted at any point during the period on appeal.  

With respect to limitation of flexion, the Veteran's current 10 percent disability rating is based on painful motion.  At no point during the period on appeal does the evidence reflect that his flexion approached compensable levels, let alone the 30 degrees required for a higher disability rating.  At worst his flexion was to 110 degrees.  Accordingly, a disability rating in excess of 10 percent for limitation of flexion is not warranted at any point during the period on appeal.  With respect to right knee extension, the Veteran's extension testing has consistently been normal or zero degrees.  Accordingly, a compensable disability rating for limitation of extension is not warranted at any point during the period on appeal.  The Board has considered the Veteran's reports of flare-ups, but notes that he has never suggested that motion was limited to the requisite level for higher ratings.  Further testing or opinion to attempt to estimate loss during a flare-up would not be helpful in this case.  The Veteran has been asked on multiple occasions to describe his flare-ups and has never described anything close to the amount of limitation of motion required for a higher rating.  

With respect to reports of left knee instability, the Veteran has had stability testing in all of his VA examinations with no evidence of any instability.  Once again, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for either knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

As noted, the record also does not show that the Veteran has traumatic arthritis, a prosthetic replacement, ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5010, 5055, 5256, 5258, 5259, and 5262 are not for application.  38 C.F.R. § 4.71a.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher disability rating, this doctrine is not for application.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Other Considerations

The Veteran raised the issue of extraschedular ratings in his 2013 VA Form 9.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of sitting, standing, and walking limitations, as well as flare ups of pain with certain activities, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran uses assistive devices to alleviate his symptoms.  Although the use of assistive devices is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the assistive devices are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using assistive devices and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of an assistive device is not exceptional or unusual for someone with a knee disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Additionally, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

The Veteran essentially contends that he developed a spinal disability as a result of his bilateral knee disability.  He has asserted that his knee pain has caused him to have difficulty ambulating, and that this disability has affected his spine.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the lumbar spine with protrusion at L5-S1.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to another service-connected disability.

Service treatment records show no evidence of back pain or symptoms that would have led to back pain.  Much of the Veteran's treatment during service pertained to his knee disabilities.  At separation from service his physical examination was normal, and he reported that he was in good physical condition except for his knees.  The Veteran has not asserted that his back pain is related to active duty service, but that it is related to his knee disability.  In fact, in his 2013 VA Form 9 he specifically stated his spine was not injured in service and that was not his contention.  Therefore, the inquiry turns to whether the Veteran's back disability is caused or aggravated by another service-connected disability.  

In March 2010 the Veteran submitted an assessment from a private chiropractor, who opined that the Veteran's symptoms and damages (which the Board infers to include the spine) were the direct result of the trauma he received at a VA hospital in 2010.  The examiner noted that the Veteran had a prior fall in 1997 and that his prior chronic degenerative changes were present before the altercation, but that even minor assaults to the joints could produce long term and extensive damage.  

In October 2012 the Veteran underwent VA examination in connection with his claim, at which time he was diagnosed with degenerative disc disease of the spine with a protrusion at L5-S1.  During the physical examination the Veteran had a reduced range of motion in the spine with some reduced strength but normal reflexes and no radiculopathy.  At the conclusion of the examination the VA examiner opined that the Veteran's back condition was less likely than not due to his bilateral knee chondromalacia.  As rationale the VA examiner noted that the Veteran's spinal pain started after a fall in 1997 and that it was exacerbated by re-injury in 2009; he noted that the Veteran did not have an antalgic gait.

In February 2016 the Veteran's file was reviewed again by the same VA examiner pursuant to the Board's October 2015 remand directive.  Once again the VA examiner opined that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In making this determination the VA examiner noted that the Veteran's pain began after a fall in 1997 and that he reinjured his back in 2009.  The VA examiner indicated that the Veteran did not have an antalgic gait and that there was no nexus to link the back condition to his knees either as a secondary cause or aggravation.  The VA examiner noted that the Veteran's back problem was more likely than not related to his injuries and the natural aging process.  

In viewing all of the opinions, the Board affords great weight to the VA examiner's opinions, when viewed together.  These opinions are based on a review of the Veteran's claims file and a physical examination.  Moreover, the VA examiner provided an alternate cause for the back disability, and explained the basis for the negative opinion; namely, that the Veteran did not have an altered gait resulting from his knee disabilities.  The Board finds that when viewed together these opinions provide sound rationale and are the most probative evidence regarding the question of whether a back disability was caused or aggravated by the knee disabilities.  

The Board notes that while the Veteran has a back disability, there is nothing to suggest that his back disability is caused or aggravated by his service-connected knee disability.  He has provided no medical evidence outside of his own assertions to support a nexus between the two disabilities.  Given the totality of the evidence, the Board finds that there is no nexus for secondary service connection.  

While the Veteran believes that his current back disability is related to his service-connected knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back disability is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

To the extent the Veteran has argued that his low back disability was worsened due to VA care, the Board finds that service connection is not warranted based on 38 U.S.C. § 1151 (Benefits for persons disabled by treatment or vocational rehabilitation).  See 38 C.F.R. § 3.361; Viegas v. Shinseki, 705 F.3d 1374, (Fed. Cir. 2013).  One of the requirements to establish service connection under these provisions is that the disability was not the result of the Veteran's willful misconduct.  38 U.S.C. § 1151(a); Viegas, 705 F.3d at 1377.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  

Treatment records reflect that on January 12, 2010 the Veteran disagreed with his clinician cancelling the narcotics he was prescribed for his back disability unless he submitted to a urine drug screen.  The report indicates that the Veteran became loud to the point of screaming in a threatening manner.  After the Veteran raised his hand at the clinician, a VA police officer took the Veteran out of the office into the hallway.  The Veteran reported to the emergency room two days later complaining of a head cold and congestion, as well as body pain after being involved in an altercation with VA police.  In this case, even if there was additional disability as a result of the incident at VA, service connection cannot be awarded as the Veteran's actions leading to the incident represent willful misconduct.  Screaming at a clinician in a threatening manner and making threatening gestures clearly qualifies as conscious wrongdoing or known prohibited action.  As the Veteran's willful misconduct led to the purported injury, benefits cannot be granted for disability resulting from VA treatment. 

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran is service-connected for chondromalacia of the right knee, rated as 10 percent disabling since April 22, 2004, and chondromalacia of the left knee, rated as 20 percent disabling from June 2, 2009, and rated as 10 percent disabling since December 1, 2011.  His combined disability rating was been 30 percent from June 2, 2009, to December 1, 2011, and 20 percent thereafter.  The Veteran does not meet the schedular requirement for the award of a TDIU under 38 C.F.R. § 4.16(a) during part of the appeal period.  Nonetheless, the claim can be referred to VA's Director of Compensation Service for extraschedular consideration if the evidence reflects that the Veteran is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case, the Board finds such referral is not warranted.  

The Veteran reported on his July 2010 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) that his service-connected knee disabilities, along with his low back disability, prevented him from securing or following any substantial gainful occupation.  He was employed as a material handler in a paper mill until 1997, but he has not worked since that time and has been receiving disability benefits from the Social Security Administration (SSA).  He had two years of college and additional training in electronics.  The Veteran's DD-214 (Report of Military Separation) indicates he was an automotive parts repair specialist and training to be a clerk.  

The symptoms associated with the Veteran's service-connected knee disabilities have been outlined above.  The Veteran reports that he has limitations on walking, bending, climbing, standing and sitting.  The October 2012 VA examination report indicated that the Veteran asserted that he quit working because his knees prevented him from standing for long periods, but that sedentary exertional work was unaffected.  In February 2016, the same VA examiner opined that the functional impact from his knee disabilities affected walking, sitting, standing, squatting, or bending.  Records from SSA reflect that the Veteran quit working because of his nonservice-connected back disability and was awarded benefits as a result of the back disability.

Given the above, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment in light of his education, training, and experience.  The Board recognizes that the Veteran has some physical limitations from his knees and may not be able to work in a heavy labor position.  However, the evidence reflects he could work in a sedentary or semiskilled position where he was able to alternate positions.  His training, education, and experience have prepared him for such a position.  In the military he worked as a parts specialist and had training as a clerk.  Post service he worked as a material handler, although it appears that this position required quite a bit of standing.  There are other similar positions, such as a parts specialist at an automotive store, which have transferrable skills and less standing.  Moreover, the Veteran has some training in electronics and attended college, although he did not graduate.  Some advanced education and training would make him more competitive for employment in a semiskilled position and suggests that he is mentally capable of working in such a position.  As the Veteran is not precluded from obtaining and maintaining gainful employment solely due to his service-connected knee disabilities, referral for consideration of an extraschedular TDIU is not warranted.  












      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating for service-connected chondromalacia of the left knee, currently rated as 20 percent disabling prior to December 1, 2011, and rated as 10 percent disabling thereafter, is denied.

Entitlement to an increased disability rating in excess of 10 percent for service-connected chondromalacia of the right knee is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to a TDIU is denied.  




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


